      Case 1:21-cv-00714-DLC Document 27 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
MARIA MIRANDA,                          :
                                        :
                         Plaintiff,     :             21cv714 (DLC)
                                        :
               -v-                      :                  ORDER
                                        :
CITY OF NEW YORK and NEW YORK CITY      :
FIRE DEPARTMENT,                        :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

     On June 28, 2021, the defendants filed a motion to dismiss

the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.           On

July 20, the plaintiff filed an amended complaint.         Accordingly,

it is hereby

     ORDERED that the defendants’ June 28 motion shall be

terminated as moot.

     IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by August 16, 2021.       If the defendants

renew their motion to dismiss, the plaintiff shall file any

opposition to the renewed motion by September 6, 2021.

Defendants shall file any reply by September 20, 2021.          At the

time any reply is served, the moving party shall supply Chambers

with two (2) courtesy copies of all motion papers by mailing or
         Case 1:21-cv-00714-DLC Document 27 Filed 07/26/21 Page 2 of 2



delivering them to the United States Courthouse, 500 Pearl

Street, New York, New York.

     IT IS FURTHER ORDERED that an initial pretrial conference

is scheduled for Wednesday, October 6, 2021 at 10:00 a.m.                The

parties shall use the dial-in information from the original

notice of initial pretrial conference.



Dated:       New York, New York
             July 26, 2021

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
